As filed with the Securities and Exchange Commission on February 2, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 PRE-EFFECTIVE AMENDMENT NO.4 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 2033 (Primary Standard Industrial Classification Code Number) 98-0222013 (I.R.S. Employer Identification Number) 16F, NationalDevelopmentBankTower, Gaoxin 2nd Road, Xi’an, PRC 710075 011-86-29-88386415 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Yongke Xue 16F, NationalDevelopmentBankTower, Gaoxin 2nd Road, Xi’an, PRC 710075 011-86-29-88386415 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Darren Ofsink, Esq. GUZOV
